EXHIBIT D-1 [KeySpan Letterhead] August 16, 2002 VIA AIRBORNE EXPRESS Hon. Janet Hand Deixler Secretary New York State Public Service Commission Albany, New York 12223 Re: Agreements Supporting Gas Supply Arrangements Between EnCana Corporation and KeySpan Energy Delivery New York and Key Span Energy Delivery Long Island Dear Secretary Deixler: Enclosed for filing with the Commission, pursuant to Public Service Law Sections 66-e and 110(4), and the Settlement Agreement governing the merger between The Brooklyn Union Gas Company and Long Island Lighting Company, approved by the Commission in Case 97-M-0567, Order Adopting Terms of Settlement Subject to
